Title: To James Madison from Philip Slaughter and Gabriel Long, 16 August 1825
From: Slaughter, Philip,Long, Gabriel
To: Madison, James


        
          Culpeper Augst 16. 1825.
        
        The Undersign’d being Deputed by the Committee of Arrangement to Invite you, to partake of a Dinner to be given to Genl La Fayette, by the Citizens of Culpeper County at the Courthouse of said County on the 22d. day of this present Month—do themselves the pleasure of Solic[i]ting the Honor of your Company on that day. Yr. fellow Citizens
        
          Phil. SlaughterGabriel Long
        
      